472 So. 2d 513 (1985)
Wiley PHILLIPS, Appellant,
v.
ALBERTSON'S, INC., Appellee.
No. 84-2737.
District Court of Appeal of Florida, Second District.
June 14, 1985.
Rehearing Denied July 17, 1985.
Howard M. Bernstein of Schultz and Walsh, P.A., Bradenton, for appellant.
Jeffrey R. Fuller of Williams, Brasfield, Wertz, Fuller & Lamb, P.A., St. Petersburg, for appellee.
RYDER, Chief Judge.
Wiley Phillips, a deliveryman for Sarasota Coca-Cola Bottling Company, sued Albertson's, Inc. for injuries he sustained when he lost physical control of a delivery cart loaded with Coca-Cola. After a trial, the jury found for Albertson's, but no final judgment was entered. Phillips' motion for a new trial was denied. Phillips filed a notice of appeal from the written order denying his motion for a new trial and a written final judgment limited to taxing court costs against him.
*514 In his brief Phillips alleges no error in the cost judgment. Therefore, the cost judgment is affirmed.
Phillips alleges error in an evidentiary ruling at trial. This court lacks jurisdiction to review nonwritten orders of a trial court. Florida Rules of Appellate Procedure 9.110(b); 9.020(g). Because no final judgment was entered, the order denying Phillips' motion for a new trial is not appealable. Beck v. Hotchkiss, 75 So. 2d 289 (Fla. 1954). Accordingly, Phillips' appeal from the order denying his motion for a new trial is dismissed.
Affirmed in part; dismissed in part.
OTT and FRANK, JJ., concur.